COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  EX PARTE: LOUIE CARBAJAL,                      No. 08-19-00238-CR
                                     §
                  Appellant.                       Appeal from the
                                     §
                                                  346th District Court
                                     §
                                               of El Paso County, Texas
                                     §
                                                 (TC# 2019DCV2075)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 22, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Michael R. Gibson, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 22, 2020.

       IT IS SO ORDERED this 21st day of January, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.
(Rodriguez, J., not participating)